Case: 2:20-cv-03785-ALM-KAJ Doc #: 177 Filed: 07/09/21 Page: 1 of 4 PAGEID #: 4273




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE FIRSTENERGY CORP. SECURITIES                    Case No. 2:20-cv-03785-ALM-KAJ
LITIGATION,
                                                      Chief Judge Algenon L. Marbley
This document relates to:
                                                      Magistrate Judge Kimberly A. Jolson
      ALL ACTIONS.


             NOTICE OF SUBSTITUTION OF COUNSEL OF RECORD FOR
                        DEFENDANT JAMES F. PEARSON

       Pursuant to Local Rule 83.4(c)(3), defendant James F. Pearson hereby gives notice that

he will substitute counsel of record as set forth below, in place of Geoffrey J. Ritts, Robert S.

Faxon, Marjorie P. Duffy, and Jordan M. Baumann of Jones Day.

       New counsel for Mr. Pearson will be:

               Jeremy R. Teaberry (0082870)
               Timothy D. Katsiff (pro hac vice motion forthcoming)
               David L. Axelrod (pro hac vice motion forthcoming)
               Emilia McKee Vassallo (pro hac vice motion forthcoming)
               BALLARD SPAHR LLP
               1735 Market Street, 51st Floor
               Philadelphia, PA 19103-7599
               Telephone: (215) 665-8500
               Facsimile: (215) 864-8999
               Email: teaberryj@ballardspahr.com
               Email: katsifft@ballardspahr.com
               Email: axelrodd@ballardspahr.com
               Email: mckeevassalloe@ballardspahr.com

       Mr. Teaberry is admitted to practice in Ohio and in this District. Messrs. Katsiff and

Axelrod and Ms. McKee Vassallo will be filing motions for admission pro hac vice separately.

Messrs. Ritts and Faxon and Mses. Duffy and Baumann will continue to represent the other

defendants on behalf of whom they have entered appearances.
Case: 2:20-cv-03785-ALM-KAJ Doc #: 177 Filed: 07/09/21 Page: 2 of 4 PAGEID #: 4274




       Mr. Pearson certifies below that he has consented to the withdrawal of Messrs. Ritts and

Faxon, Mses. Duffy and Baumann, and Jones Day, and to the substitution of new counsel. Mr.

Pearson’s new counsel certify that all other counsel of record and parties are, by virtue of service

of this motion, also so notified. A proposed order accompanies this notice.


 Dated: July 9, 2021                               /s/ Geoffrey J. Ritts
                                                   Geoffrey J. Ritts, Trial Attorney (0062603)
                                                   Robert S. Faxon (0059678)
                                                   JONES DAY
                                                   North Point
                                                   901 Lakeside Avenue
                                                   Cleveland, OH 44114-1190
                                                   Telephone: (216) 586-3939
                                                   Facsimile: (216) 579-0212
                                                   Email: gjritts@jonesday.com
                                                   Email: rfaxon@jonesday.com

                                                   Marjorie P. Duffy (0083452)
                                                   Jordan M. Baumann (0093844)
                                                   JONES DAY
                                                   325 John H. McConnell Boulevard
                                                   Suite 600
                                                   Columbus, OH 43215-2673
                                                   Telephone: (614) 469-3939
                                                   Facsimile: (614) 461-4198
                                                   Email: mpduffy@jonesday.com
                                                   Email: jbaumann@jonesday.com

                                                   Withdrawing Attorneys for Defendant
                                                   James F. Pearson




                                                -2-
Case: 2:20-cv-03785-ALM-KAJ Doc #: 177 Filed: 07/09/21 Page: 3 of 4 PAGEID #: 4275




 Dated: July 9, 2021                     /s/ Jeremy R. Teaberry (with permission)
                                         Jeremy R. Teaberry (0082870)
                                         Timothy D. Katsiff (pro hac vice motion
                                         forthcoming)
                                         David L. Axelrod (pro hac vice motion
                                         forthcoming)
                                         Emilia McKee Vassallo (pro hac vice motion
                                         forthcoming)
                                         BALLARD SPAHR LLP
                                         1735 Market Street, 51st Floor
                                         Philadelphia, PA 19103-7599
                                         Telephone: (215) 864-8111
                                         Facsimile: (215) 864-8999
                                         Email: teaberryj@ballardspahr.com
                                         Email: katsifft@ballardspahr.com
                                         Email: axelrodd@ballardspahr.com
                                         Email: mckeevassalloe@ballardspahr.com

                                         Attorneys for James F. Pearson




                                         /s/ James F. Pearson (with permission)
                                         James F. Pearson




                                       -3-
Case: 2:20-cv-03785-ALM-KAJ Doc #: 177 Filed: 07/09/21 Page: 4 of 4 PAGEID #: 4276




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 9, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will notify all counsel of record. The foregoing was

also served on the following:

              Jeremy R. Teaberry (0082870)
              Timothy D. Katsiff (pro hac vice motion forthcoming)
              David L. Axelrod (pro hac vice motion forthcoming)
              Emilia McKee Vassallo (pro hac vice motion forthcoming)
              BALLARD SPAHR LLP
              1735 Market Street, 51st Floor
              Philadelphia, PA 19103-7599
              Telephone: (215) 665-8500
              Facsimile: (215) 864-8999
              Email: teaberryj@ballardspahr.com
              Email: katsifft@ballardspahr.com
              Email: axelrodd@ballardspahr.com
              Email: mckeevassalloe@ballardspahr.com

                                                      /s/ Geoffrey J. Ritts
                                                      Geoffrey J. Ritts (0062603)

                                                      One of the Withdrawing Attorneys for
                                                      Defendant James F. Pearson
